9 A.3d 1134 (2010)
David H. CAIARELLI, James Abruzzese, Henry Astemborski, Joseph Bozynski, Michael Ciorra, Kenneth W. Collier, Joseph DeCaria, Henry T. Grubbs, Joseph R. Jackson, Robert Lang, John M. Lerch, Marvin Littlejohn, Michael Marletti, James J. Nese, John Obranovich, Donald Petrus, Daniel J. Taylor, Jack Tinelli, Mark Tomes, Robert Woodside, Fred Young, Petitioners
v.
SEARS, ROEBUCK & CO., Alan J. Lacy and Lyle G. Heidemann, Respondents.
David Albertini, James W. Baker, Keith A. Barth, Joseph Blough, Andrew J. Bombash, III, Gladys Brandt, Joseph M. Breitenbach, Brian Brenneman, Thomas Budner, Thomas Bunland, Brian E. Campbell, Michael M. Cavich III, Giovanni Cerra, Robert Chauvenne, Jr., William Christopher, Dale Clymer, Ronald Cole, William *1135 Comley, Bill Cressman, James A. Davis, John H. Deitle, David Despot, Richard Doerr, Patrick Duschl, Thomas Ellinger, Dale R. Ferree, Jr., Donald M. Fisher, Jr., David G. Fox, Todd C. Froelich, David L. Gleason, Chad E. Gonofsky, Eric Grecek, James Guthrie, Raymond C. Hain, Allen E. Hambersky, Robert Hamer, Bradley A. Hanson, James Hartner, James Hawk, Gary L. Hay, Doug Hengst, Charles J. Hensler, Jeffrey R. Higginbotham, Richard C. Hoke, Edward Holliday, Edwin J. Hoover, Jason Horner, Rick Hostutler, Robert Hoy, David A. Hrabcsak, David Hromada, Mark Hufnagle, Joseph Hutzel, Glen Jacobs, Robert Judy, Charles G. Kammerdiener, James Kelley, Ernest D. Kennedy, Perry L. Kent, Fred R. Killinger, Michael K. Kimmel, Jeff Klein, Ed Kohan, Daniel Kovalan, John Koval, Karl Krobot, Raymond Michael Kubis, Ronald L. Kuchma, Dennis Kunkle, Tom Lee, Lucious O. Lewis, Hubert I. Lilley, David E. Long, John Loulis, Thomas E. Luzier, Michael E. Mack, David A. Mansfield, Nicholas V. Mares, John Margo, Frank Marinello, Walter Marr, Elmer Mattozzi, Robert F. Mazur, Sr., Robert McCaul, Thomas McCormick, Robert McDaniel, James McGarry, Mark D. McHugh, Richard D. Mellott, Chuck I. Meyers, John Miesel, Walter S. Mikrut, Lane L. Olt, Charlie Orndorff, Salvatore Pallotti Jr., Stephen Palonis, Michael C. Panza, Jr., Steven M. Pardiny, Paul E. Pawlak, Alfred Perroz, Geoffrey Perry, Monte E. Pettengill, Joseph Petrola, William Piper, Ronald R. Reger, Jr., David J. Rheinlander, Eugene Rickey, Robert M. Rife, David M. Ruhl, Robert D. Rummell, Sam Saieva, Ronald Sawtelle L. Bradford Schmitt, Raymond Seyerle, John D. Sharpe, Donald Shenfeld, James R. Shipley, George Shusta, Bernie Sokolowski, Steve "Richard" Stutzman, Ross Sudano, David M. Suprich, Robert E. Surock II, Vernon Sutor, Dale Szarejko, David K. Thurston, William A. Tomastik, Michael J. Warner, Jeffrey Webb, John P. Wilczynski, Jerry Wilson, Christopher D. Wine, Joseph Yost, John Zemba, David Ziesman, Angelo Zolna, Ryan T. Zulka, Thomas Zurick, Petitioners
v.
Sears, Roebuck & Co., Edward S. Lampert, Alwin Lewis and William C. Crowley, Respondents.
No. 608 WAL 2009.
Supreme Court of Pennsylvania.
December 1, 2010.

ORDER
PER CURIAM.
AND NOW, this 1st day of December, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether the Superior Court erred in affirming the trial court's grant of summary judgment in favor of Respondent Sears on Petitioners' claim under the Pennsylvania Minimum Wage Act, where the trial court's determination relied on provisions of federal law having no analogue under that Act?